DETAILED ACTION

Claims 1-27 are pending and under consideration. 
This rejection is Non-Final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. I Journal of Biotechnology 126 (2006) 499-507 in view of Hase, Changes in Contents of Carbohydrate and Fatty Acid in the Cells of Chlorella Protothecoides During the Processes of De-and Re-Generation of Chloroplasts Plant & Cell Physiol., 7 (1996) (HASE), and United States Patent No. 6,372,460 (GLADUE)) .
The claimed invention is directed to a food product and method of producing a food product (see independent claims 1 and 20). The only specifically identified structural ingredient required is microalgal biomass comprising at least 16% by dry weight triglyceride oil, wherein the triglyceride oil is 10-16% C18:2. 
As to claims 1 and 23-24, XU teaches that a single strain such as Chlorella protothecoides can be produced in large quantities under heterotrophic conditions in the absence of light (i.e., in dark) (abstract and pg. 500, right column, last paragraph).  It is also taught that the algae can be used in food products (pg. 500, left column, first paragraph).  In particular, XU teaches that Chlorella protothecoides is a microalga that can grow photoautotrophically or heterotrophically under different culture conditions. Heterotrophic growth of C. protothecoides supplied with acetate, glucose, or other organic compounds as carbon source, results in high biomass and high content of lipid in cells. With the addition of the organic carbon source (glucose) to the medium and the decrease of the inorganic nitrogen source in the C. protothecoides was cultivated with the crude lipid content up to 55.2% (including linolenic acid i.e., C18:2), which was about four times that in photoautotrophic C. protothecoides. Therefore, C. protothecoides has not only become an important source of many products, such as aquaculture feeds, human food supplements, and pharmaceuticals, but also been suggested as a very good candidate for fuel production.
XU does not teach that oil contains that 10-16% of C18:2. 
However, HASE studies that when green cells are incubated in medium without nitrogen, they are rapidly bleached with concomitant degeneration of chloroplasts.  When, on the other hand , the "glucose-bleached " cells are transferred in a nitrogen-enriched medium without added glucose under illumination , they turn green (pg. 651).   This phenomenon also creates changes in the fatty acid compositon (pg. 651). At pg 657, this is shown as impacting C18:1, C16:0, and C18:2. 
It would have been obvious to vary the type and amount of fatty acids by controlling the culture conditions as taught by HASE. 
Gladue teaches that the algae cells can be used as food supplements (col. 5, lines 15-20) whole (col. 5, lines 4-10; ) or lysed in sizes from 5 to 10 microns (col. 4, lines 20-30). The algae (i.e., including Chlorella) provide DHA and other important nutrients.  
The size and form of the algae can vary based on it is delivery method (col. 5, lines 20-40). 
It would have been obvious to use the cells in whole form or lysed as taught by GLADUE in the product of XU and HASE to facilitate the delivery of the product to its subject. 
As to claims 3-10, 12-19, XU also  teaches that a single strain such as Chlorella protothecoides can be produced in large quantities under heterotrophic conditions in the absence of light (i.e., in dark)
As to claims 20-22, XU teaches algae can be used in food products (pg. 500, left column, first paragraph).  By adding algae, one would naturally decrease the amount of other ingredients found in the composition. XU also teaches that a single strain such as Chlorella protothecoides can be produced in large quantities under heterotrophic conditions in the absence of light (i.e., in dark) (abstract and pg. 500, right column, last paragraph). 
As to claims 23-24, no mention of DHA is provided by XU or HASE. 
As to new claims 25-27, HASE studies that when green cells are incubated in medium without nitrogen, they are rapidly bleached with concomitant degeneration of chloroplasts.  When, on the other hand , the "glucose-bleached " cells are transferred in a nitrogen-enriched medium without added glucose under illumination , they turn green (pg. 651).   This phenomenon also creates changes in the fatty acid compositon (pg. 651). At pg 657, this is shown as impacting C18:1, C16:0, and C18:2. 
It would have been obvious to vary the type and amount of fatty acids by controlling the culture conditions as taught by HASE. 


 Response to Arguments
Applicant’s arguments, see Amendment, filed August 3, 2020, with respect to claims 1-20 have been fully considered and are persuasive.  All rejections have been withdrawn. 
The applicant argues that BENSON teaches that, in Chlorella protothecoides, photosynthetic activity was independent of the amount of a-linolenate which was constant (citing p. 311, right column of Benson). As a result, it is argued that there is no motivation to combine BENSON with XU and GLADUE.
However, BENSON is no longer recited. 


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                          
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799